LATTIMORE, Judge.
Conviction for possessing intoxicating liquor for purposes of sale; punishment, one year in the penitentiary.
The record is here without any bills of exception. The facts sufficiently show a sale of intoxicating liquor by the appellant. The testimony is in a condition of conflict, but the jury have seen fit to believe that of the state, and, there being evidence sufficient to justify their conclusion, we are without right to disturb their verdict.
The judgment will be affirmed.